Citation Nr: 0628797	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1969 to December 1971.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2004, a 
hearing was held before a Decision Review Officer (DRO).  A 
transcript of the hearing is of record.
This matter was originally before the Board in June 2005 when 
it was remanded for further evidentiary development.


FINDING OF FACT

A chronic low back disability was not manifested in service; 
arthritis of the low back was not manifested during the 
veteran's first postservice year; and the veteran's current 
low back disability is not shown to be related to his active 
service, to include complaints noted therein.


CONCLUSION OF LAW

Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  An October 2002 letter 
(prior to the RO's initial adjudication of the instant claim) 
explained the evidence necessary to substantiate his claim, 
the evidence VA was responsible for providing, the evidence 
he was responsible for providing, and advised him to submit 
any evidence or provide any information he had that was 
relevant to his claim.  He has had ample opportunity to 
respond and supplement the record and is not prejudiced by 
any technical notice deficiency that may have occurred 
earlier in the process.  The claim was readjudicated 
following essentially complete notice.  See March 2006 
Supplemental Statement of the Case (which also advised him of 
the bases for disability ratings and effective dates of 
awards).  He is not prejudiced by any timing error regarding 
this further notice (See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed; 
the decision below does not do so.  Finally, it is not 
alleged that notice in this case was less than adequate.

The veteran's pertinent treatment records have been secured, 
and the RO arranged for a VA examination in January 2006.  He 
has not identified any pertinent evidence that remains 
outstanding, (specifically indicating in an August 2005 
statement, he did not have anything else to submit).  He also 
indicated that he was not receiving Social Security benefits 
(records of which award were sought in the Board's remand), 
but that the benefits were for his son.  VA's duty to assist 
is met.  Accordingly, the Board will address the merits of 
the claim.

B.	Factual Background

The veteran's service medical records reveal that in 
September 1971 he was seen for complaints of low back pain.  
Moderate lumbosacral back strain was diagnosed, and he was 
treated with medications and placed on light duty for four 
days.  In November 1971 the veteran was seen for back pain 
complaints associated with a pilonidal cyst (which was 
treated throughout most of the month).  On service separation 
examination, there was no complaint or finding of a low back 
disability.  Clinical evaluation of the spine was normal.

April 1986 Baylor University Medical Center records show that 
the veteran was seen for complaints of severe back and leg 
pain.  He reported a long history of severe back pain, and 
indicated that he had a recent (6-8 month) back injury.  A 
lumbar myelogram revealed spinal stenosis.  A CT Scan 
revealed lumbosacral disc disease.  The veteran underwent 
disc surgery.

VA treatment records from September 2001 to February 2002 and 
from November 2003 to June 2005 include several consultations 
for back problems.  None of the reports discuss the etiology 
of the low back disability.  

At the March 2004 DRO hearing, the veteran testified that he 
originally injured his back in 1969 during basic training.  
He indicated that he did not tell anyone about his back 
injury because he did not want to be recycled.  He stated 
that that was his only back injury in service.  He testified 
that the first postservice treatment for his back was 
probably in 1975.  He said that his private physician told 
him that he [the doctor] could tell that the back injuries 
were old, old injuries.  He alleged that his service medical 
records were incomplete.  He stated that he went to sick call 
for his back more than once.  He reported that he did have an 
on-the-job back injury in 1986, prior to his surgery.

On January 2006 VA examination, the veteran reported that he 
injured his back during training in service.  He related that 
he went on sick call the next day for pain and received 
medications.  His postservice work included at an automobile 
engine rebuilding shop where he did a lot of lifting of parts 
and which caused his back to become worse.  The examiner 
reviewed the claims and opined that the veteran's back 
problems were more likely not due to his military service.  
The examiner noted that the service medical records did not 
show a significant back injury or ongoing back problems, and 
that the veteran did heavy mechanic work after service.  He 
further opined, in essence, that if there had been records 
(which were missing) that showed ongoing back problems in 
service (as the veteran alleged), then about 20 percent of 
the veteran's disability could be attributed to injury in 
service.   

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases (including, as pertinent here, arthritis) may be 
service connected based on a presumption that they were 
incurred in service if they become manifest to a compensable 
degree within a specified period of time following service 
discharge (one year for arthritis).  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is not in dispute that the veteran now has a chronic low 
back disability.  His lumbosacral disc disease is well 
documented.  Likewise, it is not in dispute that the veteran 
probably sustained a back injury in service, as he was seen 
for complaints of back pain associated with a strain in 
September 1971.  What he must still show to establish service 
connection for a back disability is that the current 
disability is related to the injury in service.

The veteran's service medical records reflect that the injury 
in service was acute and that the associated complaint was 
transitory, and resolved.  It was treated with medication and 
4 days of light duty with no further follow-up in service, 
and no complaint or abnormality noted on service separation 
examination.  Significantly in this regard, the veteran 
alleges there was further treatment, and that the service 
medical records are incomplete.  However, this allegation 
appears to be inconsistent with the record, which includes 
subsequent treatment records that reflect he was indeed seen 
for complaints of back pain in November 1971, but that the 
complaints were not associated with an orthopedic disability 
but with a pilonidal cyst that required prolonged treatment.  
Consequently, service connection for a low back disability on 
the basis that chronic back disability became manifest in 
service, and persisted, is not warranted.  Furthermore, as 
there is no evidence that arthritis of the spine was 
manifested in the first postservice year, service connection 
for such pathology on a presumptive basis (as a chronic 
disease) is also not warranted.  

The veteran may still establish service connection for his 
low back disability if competent (medical) evidence relates 
the disability to the injury in service (or otherwise to 
service).  See 38 C.F.R. § 3.303.  However, there is no such 
competent evidence in this case.  The only competent 
(medical) evidence that specifically addresses this matter, 
the opinion of the January 2006 VA examiner is to the effect 
that the veteran's current back disability is unrelated to 
injury in service.  While the examiner did add that if the 
Board found that there were service medical records missing 
(as alleged) showing evidence of back injury in service and 
ongoing treatment for back complaints in service, he would 
consider about 20 percent of the disability related to injury 
in service, the evidence does not suggest that there are any 
further service medical records lost or outstanding.  
Significantly, on the single occasion documented when the 
veteran was seen for back complaints in service there was no 
mention of earlier injury, treatment, or complaints, and the 
record does include subsequent treatment records which 
contain no reference to orthopedic back disability.  
Significantly, a lengthy period of time between service and 
the first postservice clinical notation of the disability for 
which service connection is sought (here more than 14 years) 
is, of itself, a factor for consideration against a finding 
of service connection.  See Maxson v. Gober, 230 F.3d. 1330, 
1333 (Fed. Cir. 2000).

As the veteran is a layperson, his own opinion/testimony that 
his low back disability is related to service is not 
competent evidence.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The preponderance of the evidence is against the 
veteran's claim.  Accordingly, it must be denied.


ORDER

Service connection for a low back disability is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


